Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This Amendment No. 1 to Credit Agreement (this “Amendment”) is entered into as
of July 23, 2013 by and among Fortune Brands Home & Security, Inc. (f/k/a
Fortune Brands Home & Security LLC), a Delaware corporation (the “Borrower”),
JPMorgan Chase Bank, N. A., individually and as administrative agent (the
“Administrative Agent”), and the other financial institutions signatory hereto
(the “Consenting Lenders”). Unless otherwise specified herein, capitalized terms
used in this Amendment shall have the meanings ascribed to them in the Credit
Agreement (as defined below), and Section 1.03 of the Credit Agreement shall
apply to this Amendment.

RECITALS

A. The Borrower, the Administrative Agent and the Lenders are party to that
certain Credit Agreement dated as of August 22, 2011 (the “Credit Agreement”).

B. The Borrower, the Administrative Agent and the Consenting Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.

C. The Borrower has requested, and certain of the Consenting Lenders are willing
to make, additional Term Loans on the terms and conditions set forth herein.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendment to Credit Agreement. Upon the Effective Date (as defined in
Section 4 below), the Credit Agreement shall be amended as follows:

(a) The definition of “Credit Documents” contained in Section 1.01 of the Credit
Agreement shall be amended and restated in its entirety to read as follows:

“Credit Documents” means this Agreement, the Affirmation, after the execution
and delivery thereof pursuant to the terms of this Agreement, each promissory
note, if any, delivered pursuant to Section 2.10(e), each Subsidiary Guaranty,
any amendments to the Credit Documents and any other documents from time to time
designated as such by the Borrower and the Administrative Agent.

(b) The definition of “Disclosed Matters” contained in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and the matters described in
any filings made by the Borrower prior to the Amendment No. 1 Date with the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) The definition of “FATCA” contained in Section 1.01 of the Credit Agreement
shall be amended and restated in its entirety to read as follows:

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulation or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

(d) The definition of “Indemnified Taxes” contained in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on behalf of any Credit Party under any
Credit Document and (b) to the extent not otherwise described in (a), Other
Taxes.

(e) The definition of “Revolving Commitment” contained in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Revolving Lender’s
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.09, (b) reduced or increased
from time to time pursuant to assignments by or to such Revolving Lender
pursuant to Section 9.04 and (c) reduced or increased pursuant to Amendment
No. 1. The amount of each Revolving Lender’s Revolving Commitment as of the
Amendment No. 1 Date after giving effect to Amendment No. 1 is set forth on
Schedule 2.01.

(f) The definition of “Revolving Maturity Date” contained in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:

“Revolving Maturity Date” means the fifth anniversary of the Amendment No. 1
Date.

(g) The definition of “Term Commitment” contained in Section 1.01 of the Credit
Agreement shall be amended and restated in its entirety to read as follows:

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make a Term Loan in an amount not to exceed the amount set
forth under the heading “Term Commitment” opposite such Term Lender’s name on
Schedule 2.01, as

 

-2-



--------------------------------------------------------------------------------

such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09, (b) reduced or increased from time to time pursuant to assignments
by or to such Term Lender pursuant to Section 9.04 and (c) reduced or increased
pursuant to Amendment No. 1. The amount of each Term Lender’s Term Commitment as
of the Amendment No. 1 Date is set forth on Schedule 2.01.

(h) The definition of “Term Loan” contained in Section 1.01 of the Credit
Agreement shall be amended and restated in its entirety to read as follows:

“Term Loan” means a Loan made pursuant to Section 2.01(b) , 2.09(d) or
Section 2(a) of Amendment No. 1.

(i) The definition of “Term Maturity Date” contained in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:

“Term Maturity Date” means the fifth anniversary of the Amendment No. 1 Date.

(j) Section 1.01 of the Credit Agreement shall be amended by adding the
following new definitions in the appropriate alphabetical order:

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement dated
as of July 23, 2013 by and among the Borrower, the Administrative Agent and the
Lenders signatory thereto.

“Amendment No. 1 Date” means July 23, 2013, the “Effective Date” as defined in
Amendment No. 1.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Withholding Agent” means any Credit Party and the Administrative Agent.

(k) Section 1.04 of the Credit Agreement shall be amended by amending and
restating the last sentence of such Section as follows:

Notwithstanding any other provision contained herein, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, (a) all computations of amounts and ratios
referred to in this Agreement shall be made without giving effect to any
election under FASB ASC Topic 825 “Financial Instruments” (or any other
financial accounting standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value” as defined therein; and (b) the Borrower and its Subsidiaries may, at the
Borrower’s option, continue to account for any lease of the Borrower or any
Subsidiary that as of the Amendment No. 1 Date is (or if such lease were in
effect on the

 

-3-



--------------------------------------------------------------------------------

Amendment No. 1 Date, would be) an operating lease, as an operating lease,
irrespective of any change in lease accounting standards under GAAP occurring
after the Amendment No. 1 Date, including for purposes of determining
Indebtedness, Consolidated Net Income and Consolidated Interest Expense or any
component thereof. For the avoidance of doubt, to the extent any change in lease
accounting standards under GAAP is adopted after the Amendment No. 1 Date, the
Borrower shall have no obligation to provide to the Administrative Agent and the
Lenders a reconciliation between the reporting on its financial statements and
its calculations made for purposes of determining compliance with any covenant
(including financial covenants) contained herein.

(l) The eighth sentence of Section 2.09(d) of the Credit Agreement shall be
amended by deleting the phrase “made on the Funding Date.”

(m) The Term Loan amortization schedule set forth in Section 2.10(a) of the
Credit Agreement shall be deleted and replaced with the following:

 

Payment Date

  

Amount

First Anniversary of the

Amendment No. 1 Date

  

0% of Term Loan principal amount as

of the Amendment No. 1. Date

Second Anniversary of the

Amendment No. 1 Date

  

5% of Term Loan principal amount as

of the Amendment No. 1. Date

Third Anniversary of the

Amendment No. 1 Date

  

10% of Term Loan principal amount as

of the Amendment No. 1. Date

Fourth Anniversary of the

Amendment No. 1 Date

  

10% of Term Loan principal amount as

of the Amendment No. 1. Date

Term Maturity Date

  

Aggregate unpaid principal amount of

Term Loans

(n) Section 2.10(e) of the Credit Agreement shall be amended by deleting each
reference to “the order of” set forth in such Section.

(o) Section 2.15(a)(iii) of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) and (c) of the definition of Excluded Taxes
and (C) Connection Income Taxes);

(p) Section 2.15(a) of the Credit Agreement shall be further amended by deleting
all language after clause (iii) thereof and replacing it with the following:

 

-4-



--------------------------------------------------------------------------------

and (A) the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, Issuing Bank or such other Recipient of participating in, issuing
or maintaining any Letter of Credit or to reduce the amount of any sum received
or receivable by such Lender, Issuing Bank or such other Recipient hereunder
(whether of principal, interest or otherwise) and (B) such Lender or such other
Recipient, as the case may be, is generally demanding similar compensation from
its other similar borrowers in similar circumstances, then the Borrower will pay
to such Lender, Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(q) Section 2.15(c) of the Credit Agreement shall be amended by deleting the
last sentence in such Section in its entirety.

(r) Each of Section 2.17(a), (d), (e), (f)(i), (g) and (i) of the Credit
Agreement shall be amended and restated in its entirety to read as follows:

(a) Withholding of Taxes; Gross-Up. Each payment by or on behalf of any Credit
Party under any Credit Document shall be made without withholding for any Taxes,
unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Credit Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by (or required to be
deducted or withheld from any payment to) such Recipient in connection with any
Credit Document (including amounts paid or payable under this Section 2.17(d))
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. The indemnity under this Section 2.17(d)
shall be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

 

-5-



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so) attributable to such Lender (or
resulting from such Lender’s failure to maintain a Participation Register) that
are paid or payable by the Administrative Agent in connection with any Credit
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(e) shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Credit Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) and (iii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.17(f) or notify the Borrower and the Administrative Agent of its legal
inability to do so. If any form or certification previously delivered pursuant
to this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

 

 

-6-



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (or credit in
lieu of a refund) of any Taxes as to which it has been indemnified pursuant to
this Section 2.17 (including additional amounts paid pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (or credit in lieu of a refund) (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund (or credit in lieu of a refund)), net of all out-of-pocket expenses
(including any Taxes) of such indemnified party and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund (or credit in lieu of a refund)). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
(or credit in lieu of a refund) to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.17(g), in no event will any
indemnified party be required to pay any amount to any indemnifying party
pursuant to this Section 2.17(g) if such payment would place such indemnified
party in a less favorable position (on a net after-Tax basis) than the
indemnified party would have been in if the Tax subject to indemnification had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund (or credit in lieu of
a refund) had never been paid. This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(i) Issuing Bank. For purposes of Section 2.17, the term “Lender” includes any
Issuing Bank.

(s) Section 3.04(b) of the Credit Agreement shall be amended by replacing the
reference to “December 31, 2010” therein with a reference to “December 31,
2012”.

(t) Section 5.01 of the Credit Agreement shall be amended by adding the
following sentence to the end thereof:

In lieu of delivering to the Lenders copies of the items referred to in
paragraphs (a) and (b) above, the Borrower may make available such items on its
website at www.fbhs.com, at www.sec.gov or at such other website as notified to
the Administrative Agent and the Lenders, which shall be deemed to have
satisfied the requirement of delivery of such items in accordance with this
Section.

 

-7-



--------------------------------------------------------------------------------

(u) Section 5.10(b) of the Credit Agreement shall be amended and restated in its
entirety as follows:

Notwithstanding the foregoing, if at any time a Subsidiary Guarantor is no
longer the guarantor of Indebtedness of the Borrower aggregating in excess of
$10,000,000, then the applicable Subsidiary Guaranty shall cease to be in effect
unless at such time an Event of Default has occurred and is continuing;
provided, that the requirements of Section 5.10(a) shall remain applicable to
such Domestic Subsidiary with respect to subsequent Guarantees of Indebtedness
of the Borrower.

(v) Section 9.04(b)(iv) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of (and
stated interest on) the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(w) Schedule 2.01 of the Credit Agreement shall be deleted and replaced with the
form of Schedule 2.01 attached hereto as Exhibit A.

(x) Exhibit B-1 of the Credit Agreement shall be deleted and replaced with the
form of Exhibit B-1 attached hereto as Exhibit B.

(y) Exhibit B-2 of the Credit Agreement shall be deleted and replaced with the
form of Exhibit B-2 attached hereto as Exhibit C.

2. Commitments; Termination; Term Loans; Breakage.

(a) Subject to the terms and conditions set forth herein, each Consenting
Lender, severally, agrees to make a Term Loan to the Borrower on the Effective
Date in a principal amount equal to the amount, if any, by which (i) the Term
Loan Commitment of such Consenting Lender, as set forth in Exhibit A of this
Amendment, exceeds (ii) the aggregate outstanding principal amount of Term Loans
held by such Consenting Lender immediately prior to making the new Term Loan
contemplated by this Section 2(a).

 

-8-



--------------------------------------------------------------------------------

(b) (i) Each Term Loan under Section 2(a) of this Amendment shall be made as
part of a Borrowing consisting of Term Loans made by the Consenting Lenders
ratably in accordance with their respective Term Commitments hereunder. The
failure of any Consenting Lender to make any Term Loan required to be made by it
pursuant to such Section 2(a) shall not relieve any other Consenting Lender of
its obligations hereunder; provided, that the Term Commitments of the Consenting
Lenders are several and no Consenting Lender shall be responsible for any other
Consenting Lender’s failure to make a Term Loan as required hereunder.

(ii) Each Term Loan made pursuant to Section 2(a) of this Amendment shall
constitute a Term Loan for purposes of the Credit Agreement, from and after the
Effective Date and rank pari passu in all respects with all other Term Loans,
whether made on the Effective Date or the date of the initial Borrowing under
the Credit Agreement.

(iii) Each Term Loan made pursuant to Section 2(a) of this Amendment is not
being made pursuant to Section 2.09 of the Credit Agreement and shall not affect
in any way the Borrower’s rights under Section 2.09 of the Credit Agreement to
request additional Loans thereunder, in accordance with the terms thereof.

(iv) Sections 2.03 and 2.07 of the Credit Agreement shall apply to and govern
the Term Loans made under Section 2(a) of this Amendment on the Effective Date,
except that any proceeds of such Term Loans required to pay amounts due to any
Consenting Lenders in accordance with Section 2(c) of this Amendment and any
Exiting Lenders in accordance with Section 2(d) of this Amendment shall be
applied as provided in such Sections before any amounts are credited to the
Borrower as provided in Section 2.07 of the Credit Agreement.

(v) No amount of any Term Loan made under Section 2(a) of this Amendment which
is repaid or prepaid by the Borrower may be reborrowed.

(c) If the Term Commitment or Revolving Commitment of any Consenting Lender as
set forth in Exhibit A is less than the amount of its outstanding Term Loans or
Revolving Loans, as applicable, as of the Effective Date, any such Consenting
Lender shall be paid the amount required such that after giving effect to such
payment, such Consenting Lender’s Term Commitment and/or Revolving Commitment,
as applicable, as of the Effective Date is equal to the amount of its
outstanding Term Loans and/or Revolving Loans, as applicable, as set forth in
Exhibit A. The Consenting Lenders and the Administrative Agent hereby consent to
the non-pro rata prepayments contemplated by this Section 2(c) and waive any
notice of Commitment reduction or prepayment that may otherwise be required by
Sections 2.09(c) and 2.11(b) of the Credit Agreement. The Borrower and each
Consenting Lender hereby authorize the Administrative Agent to apply any
proceeds of Term Loans made pursuant to Section 2(a) of this Amendment, upon
receipt thereof by the Administrative Agent, to pay to any such Consenting
Lender the amounts required to be paid pursuant to this Section 2(c) on the
Effective Date.

 

-9-



--------------------------------------------------------------------------------

(d) Any Lender that is not a Consenting Lender (each, an “Exiting Lender”)
shall, effective upon the Effective Date, no longer be a Lender under the Credit
Agreement and (i) its Commitment shall be deemed voluntarily terminated by the
Borrower upon the Effective Date pursuant to Section 2.09(b) of the Credit
Agreement and (ii) the principal of and interest accrued on each Loan made by it
shall be paid in full together with all other amounts owing to it or accrued for
its account under the Credit Agreement. The Consenting Lenders and the
Administrative Agent hereby consent to the non-pro rata Commitment terminations
and prepayments contemplated by this Section 2(d) and waive any notice of
Commitment termination or prepayment that may otherwise be required by Sections
2.09(c) and 2.11(b) of the Credit Agreement. The Borrower and each Consenting
Lender hereby authorize the Administrative Agent to apply any proceeds of Term
Loans made pursuant to Section 2(a) of this Amendment, upon receipt thereof by
the Administrative Agent, to pay to any Exiting Lender the amounts required to
be paid pursuant to this Section 2(d) on the Effective Date. To the extent that
such proceeds are insufficient to repay all such amounts, the Borrower shall
pay, or remit to the Administrative Agent for payment, the amount of any such
insufficiency.

(e) On the Effective Date, the Risk Participation (as defined below) of each
Exiting Lender shall be transferred and assumed by the Consenting Lenders on a
pro rata basis in accordance with their respective Revolving Commitments under
the Credit Agreement after giving effect to this Amendment such that all such
Revolving Credit Exposure will be held ratably by the Consenting Lenders on a
pro rata basis in accordance with their respective Revolving Commitments under
the Credit Agreement after giving effect to this Amendment. “Risk Participation”
means, at any date, the aggregate amount of funded and unfunded obligations of
any Lender to purchase participations from or make payments for the account of
the Swingline Lender pursuant to Section 2.05(c) of the Credit Agreement and any
Issuing Bank pursuant to Section 2.06(d) of the Credit Agreement.

(f) The Term Commitments corresponding to the Term Loans to be made pursuant
Section 2(a) of this Amendment on the Effective Date (i) shall terminate upon
the making of such Term Loans on the Effective Date, and (ii) shall not be
considered a Term Commitment for purposes of Section 2.12(a) of the Credit
Agreement.

(g) Each Consenting Lender hereby waives any entitlement under Section 2.16 of
the Credit Agreement to any and all amounts which would otherwise have been
payable thereunder in respect of the consummation on the Effective Date of the
transactions contemplated hereby.

3. Representations and Warranties of the Borrower. The Borrower represents and
warrants that as of the Effective Date:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action (and, if required,
stockholder action) and this Amendment is a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

 

-10-



--------------------------------------------------------------------------------

(b) Each of the representations and warranties contained in the Credit Agreement
(after giving effect to this Amendment and treating this Amendment as a Credit
Document for purposes thereof) is true and correct in all material respects (but
in all respects if such representation or warranty is qualified by “material” or
“Material Adverse Effect”) on and as of the Effective Date as if made on such
date, or to the extent such representations and warranties expressly relate to
an earlier date, on and as of such earlier date; and

(c) No Default has occurred and is continuing.

4. Effective Date. This Amendment shall become effective on the date and at the
time (the “Effective Date”) upon which all of the following conditions have been
satisfied:

(a) the execution and delivery of this Amendment by the Borrower, the
Administrative Agent and the Consenting Lenders (which must include the Required
Lenders);

(b) the Administrative Agent (or its counsel) shall have received copies of
(i) a certificate of the Secretary or Assistant Secretary of the Borrower, dated
the Effective Date, (A) certifying resolutions of the Borrower’s board of
directors and (B) attaching the Borrower’s certificate of incorporation and
bylaws and certifying that the foregoing are in full force and effect as of the
Amendment No. 1 Date, and (ii) a certificate of good standing of the Borrower,
as of a recent date, from the Secretary of State of Delaware;

(c) the Administrative Agent (or its counsel) shall have received a certificate
of a Financial Officer of the Borrower dated the Effective Date, certifying that
(i) the representations and warranties of the Borrower set forth in the Credit
Agreement (after giving effect to this Amendment and treating this Amendment as
a Credit Document for purposes thereof) are true and correct in all material
respects (but in all respects if such representation or warranty is qualified by
“material” or “Material Adverse Effect”) on and as of the Effective Date, or to
the extent such representations and warranties expressly relate to an earlier
date, on and as of such earlier date and (ii) no Default has occurred or is
continuing;

(d) as requested by the Administrative Agent, the Administrative Agent shall
have received a satisfactory opinion of counsel to the Borrower, which opinion
may be from an in-house counsel;

(e) the Administrative Agent shall have received evidence satisfactory to it
that substantially concurrently with the effectiveness of this Amendment the
Borrower is paying, (i) all amounts payable to Exiting Lenders pursuant to
Section 2(d) hereof, (ii) all amounts payable to any Consenting Lenders pursuant
to Section 2(c) hereof and (iii) without duplication, all accrued interest and
fees owing pursuant to the Credit Agreement, it being understood that any such
payments may be made out of the proceeds of loans made on the Effective Date as
contemplated by Section 2(c) and Section 2(d) hereof;

(f) the Consenting Lenders, the Administrative Agent and the Lead Arrangers
shall have received all fees required to be paid, and all expenses for which
invoices have been presented at least one (1) Business Day before the Effective
Date, on or before the Effective Date;

 

-11-



--------------------------------------------------------------------------------

(g) if requested at least 10 days prior to the Effective Date, the
Administrative Agent and the Lenders shall have received, at least 5 days prior
to the Effective Date, all documentation and other information reasonably
requested by them and required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act;

(h) each Lender shall have received from the Borrower any promissory notes
requested (to the extent requested at least 1 day prior to the Effective Date)
pursuant to, and in accordance with, Section 2.10(e) of the Credit Agreement;
and

(i) the Administrative Agent (or its counsel) shall have received, in form and
substance satisfactory to it, such additional certificates, documents and other
information as the Administrative Agent shall reasonably require.

In the event the Effective Date has not occurred on or before August 15, 2013,
this Amendment shall not become operative and shall be of no force or effect.

5. Reference to and Effect Upon the Credit Agreement; Other.

(a) Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed, as amended.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement or any Credit Document, except
as specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

(c) The parties hereto acknowledge and agree that (i) except as otherwise
expressly provided herein with respect to any prepayment of Loans pursuant to
Sections 2(c) and 2(d) of this Amendment, this Amendment does not constitute a
novation, payment and reborrowing or termination of the Obligations under the
Credit Agreement and the other Credit Documents as in effect prior to the
Effective Date, and (ii) such Obligations are in all respects continuing with
only the terms being modified as provided in this Amendment.

6. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of a single counsel for the Administrative Agent with respect
thereto.

 

-12-



--------------------------------------------------------------------------------

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic mail shall be effective as delivery of manually executed counterpart
hereof.

[signature pages follow]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

FORTUNE BRANDS HOME & SECURITY,

INC., as Borrower

By

 

/s/ Matthew C. Lenz

Name:

 

Matthew C. Lenz

Title:

 

Vice President and Treasurer

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and a Lender

By   /s/ Peter S. Predun Name:   Peter S. Predun Title:   Executive Director

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By   /s/ David L. Catherall Name:   David L.
Catherall Title:   Managing Director

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By   /s/ Noam Azachi Name:   Noam Azachi Title:  
Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By   /s/ Shannon Sweeney Name:   Shannon Sweeney
Title:   Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Lender By   /s/ Vipul Dhadda Name:
  Vipul Dhadda Title:   Authorized Signatory By   /s/ Patrick L. Freytag Name:  
Patrick L. Freytag Title:   Authorized Signatory

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By   /s/ Charles W. Reed Name:   Charles W.
Reed Title:   Managing Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By   /s/ Donna DeMagistris Name:   Donna
DeMagistris Title:   Authorized Signatory

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By   /s/ Vinay Desai Name:   Vinay Desai Title:  
Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By   /s/ Matthew J. Schulz Name:  
Matthew J. Schulz Title:   Senior Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By   /s/ Victor Pierzchalski
Name:   Victor Pierzchalski Title:   Authorized Signatory

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By   /s/ Charles Randolph Name:   Charles Randolph
Title:   Senior Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

RBS CITIZENS, as a Lender By   /s/ Kristin Lenda Name:   Kristin Lenda Title:  
Senior Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By   /s/ Paula J. Czach Name:   Paula J.
Czach Title:   Managing Director & Execution Head By   /s/ Juan P. Jimenez Name:
 

Juan P. Jimenez

Title:  

Associate Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By  

/s/ W. J. Bowne

Name:   W. J. Bowne Title:   Senior Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender By  

/s/ David K. Russell

Name:   David K. Russell Title:   Senior Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender By  

/s/ Lisa DeCristofaro

Name:   Lisa DeCristofaro Title:   VP

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Schedule 2.01

Commitments

 

Lender

   Revolving
Commitment      Term
Commitment1      Total Commitment  

JPMorgan Chase Bank, N.A.

   $ 55,250,000       $ 29,750,000       $ 85,000,000   

Bank of America, N.A.

   $ 55,250,000       $ 29,750,000       $ 85,000,000   

Barclays Bank PLC

   $ 55,250,000       $ 29,750,000       $ 85,000,000   

Citibank, N.A.

   $ 55,250,000       $ 29,750,000       $ 85,000,000   

Credit Suisse AG

   $ 55,250,000       $ 29,750,000       $ 85,000,000   

Wells Fargo Bank, N.A.

   $ 55,250,000       $ 29,750,000       $ 85,000,000   

Mizuho Bank, Ltd.

   $ 39,000,000       $ 21,000,000       $ 60,000,000   

SunTrust Bank

   $ 39,000,000       $ 21,000,000       $ 60,000,000   

U.S. Bank National Association

   $ 39,000,000       $ 21,000,000       $ 60,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 32,500,000       $ 17,500,000       $ 50,000,000   

Compass Bank

   $ 32,500,000       $ 17,500,000       $ 50,000,000   

RBS Citizens, N.A.

   $ 32,500,000       $ 17,500,000       $ 50,000,000   

The Bank of Nova Scotia

   $ 29,250,000       $ 15,750,000       $ 45,000,000   

PNC Bank, National Association

   $ 29,250,000       $ 15,750,000       $ 45,000,000   

HSBC Bank USA, N.A.

   $ 22,750,000       $ 12,250,000       $ 35,000,000   

The Northern Trust Company

   $ 22,750,000       $ 12,250,000       $ 35,000,000   

TOTAL

   $ 650,000,000.00       $ 350,000,000.00       $ 1,000,000,000.00   

 

1  Notwithstanding anything in the Credit Agreement to the contrary, amounts on
this schedule under the heading “Term Commitment” shall represent, for each
Lender, the outstanding amount of such Lender’s Term Loan on the Amendment No. 1
Date after giving effect to the Loans and repayments contemplated by Amendment
No. 1.



--------------------------------------------------------------------------------

EXHIBIT B

EXHIBIT B-1

[FORM OF]

REVOLVING NOTE

 

$    ,000,000                         , 201    

Fortune Brands Home & Security, Inc., a Delaware corporation (the “Borrower”),
promises to pay to             (the “Lender”) the aggregate unpaid principal
amount of the Revolving Loans made by the Lender to the Borrower pursuant to
Article II of the Agreement (as hereinafter defined), in immediately available
funds at the main office of JPMorgan Chase Bank, N.A. in New York, New York, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on such Revolving
Loans in full on the Revolving Maturity Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.

This Revolving Note is one of the Notes issued pursuant to, and is entitled to
the benefits of, the Credit Agreement dated as of August 22, 2011 (which, as it
may be amended, restated or modified and in effect from time to time, is herein
called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, and JPMorgan Chase Bank, N.A., as Administrative Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Revolving Note, including the terms and conditions
under which this Revolving Note may be prepaid or its maturity date accelerated.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

This Revolving Note is to be governed by and construed and enforced in
accordance with the laws of the State of New York.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Note by its duly
authorized officer.

 

FORTUNE BRANDS HOME & SECURITY, INC. By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

REVOLVING NOTE,

DATED                      , 201            

 



Date

  

Principal
Amount of
Loan

  

Maturity
of Interest
Period

  

Principal
Amount
Paid

  

Unpaid
Balance



--------------------------------------------------------------------------------

EXHIBIT C

EXHIBIT B-2

[FORM OF]

TERM NOTE

 

$    ,000,000

                       , 201    

Fortune Brands Home & Security, Inc., a Delaware corporation (the “Borrower”),
promises to pay to             (the “Lender”) the aggregate unpaid principal
amount of the Term Loan made by the Lender to the Borrower pursuant to Article
II of the Agreement (as hereinafter defined), in immediately available funds at
the main office of JPMorgan Chase Bank, N.A. in New York, New York, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Term Loan in
full on the Term Maturity Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Term Loan and the date and amount of each principal payment
hereunder.

This Term Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of August 22, 2011 (which, as it may
be amended, restated or modified and in effect from time to time, is herein
called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, and JPMorgan Chase Bank, N.A., as Administrative Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Term Note, including the terms and conditions under
which this Term Note may be prepaid or its maturity date accelerated.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

This Term Note is to be governed by and construed and enforced in accordance
with the laws of the State of New York.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Term Note by its duly
authorized officer.

 

FORTUNE BRANDS HOME & SECURITY, INC.

By:

     

Name:

 

Title:



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

TERM NOTE,

DATED              , 201            

 



Date

  

Principal
Amount of
Loan

  

Maturity
of Interest
Period

  

Principal
Amount
Paid

  

Unpaid
Balance